Citation Nr: 1700522	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 11, 2015, and in excess of 50 percent from that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in June 2015 and is now ready for appellate review.  

The Veteran requested a hearing before a Veterans Law Judge at an RO, and such a hearing was scheduled to take place in July 2013; however, the Veteran did not appear for the hearing or request to reschedule the hearing; his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma coincident with his duty with the United Stated Marines in the Republic of Vietnam, and resolving all reasonable doubt in his favor, his bilateral hearing loss and tinnitus are etiologically related to such acoustic trauma.  

2.  Prior to December 11, 2015, symptoms attributable to the Veteran's service connected PTSD were indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks

3.  For the period beginning December 11, 2015, symptoms attributable to the Veteran's service connected PTSD are indicative of no more than occupational and social impairment with reduced reliability and productivity.   



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2.  The criteria for a rating in excess of 30 percent for PTSD prior to December 11, 2015, and in excess of 50 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II. Analysis

A.  Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a). 
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.

The Veteran has asserted that coincident with his duty with the United States Marines in the Republic of Vietnam [verified by his DD Form 214 and additional service personnel records], he developed bilateral hearing loss and tinnitus due to in service acoustic trauma.  The Veteran's DD Form 214 reflects that his Military Occupational Specialty was that of a Motor Vehicle Operator; as such, in-service exposure to acoustic trauma due to rifle fire and/or engine noise is conceded by the undersigned (as has been done by the RO).  

With respect to the pertinent evidence of record, no hearing deficits were shown upon audiometric testing at entrance to service.  The reports from the January 1969 separation examination do not reflect results from audiometric testing.  

After service, VA audiology examinations in May 2010 and October 2012 demonstrated bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 and tinnitus.  However, the examiner determined at each examination that an opinion as to the etiology of the Veteran's hearing loss or tinnitus could not be provided without resort to speculation due to the lack of audiometric readings at separation from service and because the Veteran experienced noise exposure after service as well as during service.  In this regard, the Veteran reported at these examinations that he worked initially after service in a factory and as a mechanic (with hearing protection), and that he worked thereafter as a trucker, with no noise exposure reported in connection with this job.  He also reported a history of tinnitus of over 20 years at each examination.  

The undersigned notes that despite being requested to do so in an August 2015 letter issued to the Veteran as directed by the June 2015 remand, the Veteran did not provide information as to the date of onset of his hearing problems and tinnitus.  However, and as indicated above, the Veteran did provide a history of tinnitus of over 20 years at the May 2010 and October 2012 VA examinations.  Moreover, while some post service exposure to noise working in a factory and as a mechanic was reported, the Veteran did indicate that he utilized hearing protection while working in these positions, and he reported NO harmful noise exposure while working as a truck driver thereafter, a position the Veteran was said to have held for 18 years (see December 2015 VA psychiatric examination reports discussed below).   

Notwithstanding the lack of a definitive nexus opinion in this case, the Veteran is competent to assert that he has had problems with hearing and tinnitus since service. Charles, Barr, Davidson, Kahana, supra.  Unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  The record does not contain a definitive nexus opinion, or any other evidence, indicating that the Veteran's hearing loss and tinnitus are not related to the presumed in-service acoustic trauma.  Therefore, it cannot be said that the preponderance of the evidence is against the claims for service connection for hearing loss in the right ear and tinnitus; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for each disability is warranted.  Id.  . 

B.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders provide for a 10 percent for psychiatric disorders such PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Summarizing the pertinent history with the above criteria in mind, service connection for PTSD was granted by the July 2010 rating decision on appeal based on independent verification of two individuals the Veteran reported witnessed being killed during his duty with the United Stated Marines in the Republic of Vietnam, and a March 2010 VA psychiatric examination that resulted in a diagnosis of PTSD.  A 30 percent rating was assigned effective from January 5, 2010.  

With respect to the nature and severity of the Veteran's PTSD, the March 2010 VA psychiatric examination noted that symptoms of PTSD included anger, sleep impairment, intrusive thoughts, hypervigilance, a heightened startle response, and avoidance of reminders of the Veteran's military experiences.  The Veteran reported sleeping 5 to 6 hours a night and constantly waking with dreams every few nights; difficulty with anger issues which lead to verbal altercations; hypervigilance; and avoidance of stressful stimuli that might cause intrusive thoughts of his service, such as seeing death, military movies, crowds, fires, and talking about his experiences.  The examiner reported that the Veteran was still married to his third wife and that he had a good relationship with his biological daughter and step daughter.  She also reported that the Veteran was able to complete all the activities of daily living. 

The mental status examination in March 2010 showed the Veteran to be alert and fully oriented.  His mood was anxious and his affect was guarded.  Speech and thought processes were normal; the Veteran denied homicidal or suicidal ideations; and there was no evidence of a psychotic disorder.  Judgment, insight, and impulse control were considered good, and the Veteran's memory was intact.  The GAF score was 53, which corresponds with serious impairment in social, occupational, or school functioning.  

An October 2012 VA psychiatric examination reflects the examiner, in checklist fashion corresponding to the Rating Criteria listed at 38 C.F.R. § 4.130 as set forth above, selecting "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation" as representing the degree of impairment resulting from the Veteran's PTSD.  Such nomenclature corresponds with a 30 percent rating under 38 C.F.R. § 4.130.  The examination reports indicated the Veteran described his relationship with his wife and her children as "okay," being estranged from one of his daughters, and having a "very good" relationship with one of his daughters.  His PTSD symptoms were said to include nightmares, being easily frustrated with people, and difficulty in crowds.  In checklist fashion corresponding to the symptoms enumerated in the rating criteria codified at 38 C.F.R. § 4.130 that the Veteran was experiencing, the examiner selected anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  It was noted that the Veteran was unemployed.   

The reports from the December 2015 VA psychiatric examination conducted pursuant to the Board again reflect the examiner selecting the criteria for a 30 percent rating in describing the impairment resulting from PTSD, as such was again said to have resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner again noted that the Veteran was unemployed.  In checklist fashion corresponding to the symptoms enumerated in the rating criteria codified at 38 C.F.R. § 4.130 that the Veteran is experiencing, the examiner selected depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.   

Upon examination in December 2015, the Veteran's grooming was clean and neat and he did not appear to be in distress; eye contact was present; speech was unremarkable; affect was flattened; thought processes were logical, linear, and goal-oriented; the Veteran denied suicidal or homicidal ideation; and insight and judgment were satisfactory.  It was again noted that the Veteran was unemployed, but the examiner indicated that the Veteran had retired from this job as a truck driver due to medical problems rather than mental illness.  The examiner commented that the Veteran had been employed as a truck driver for 18 years from 1990 to 2008 without significant impairment related to his PTSD.  He also stated as follows with regard to the current impairment resulting from PTSD: 

Symptoms from PTSD have the potential for affecting [the] Veteran's ability to work without being aware of his feelings of distress and to work without being distracted by his frustration with others.  Otherwise, symptoms from PTSD do not affect [the] Veteran's ability to adapt to change, maintain a regular work schedule, pay attention, concentrate, reason, work without being impaired by substance abuse, be reliable, be productive, show up for a job, maintain himself on a job, and complete a job. 

An interim January 2016 rating decision increased the rating for PTSD to 50 percent effective from December 11, 2015, the date of the December 2105 VA examination discussed above. 

VA outpatient treatment reports dated through September 2015 do not reflect significantly different findings, in terms of the impairment due to PTSD, from those set forth in the VA examination reports described above.  

Applying the pertinent legal criteria to the facts summarized above, while recognizing that the applicable rating provisions serve as examples of the type and degree of the symptoms or effects that would justify a particular rating as explained in Mauerhan, the Board finds initially that the criteria for a rating in excess of 30 percent for PTSD prior to December 11, 2015, are not met.  Again emphasizing that such are listed as mere examples, the Board makes this determination because it was until the December 2015 VA examination that such manifestations listed under the criteria for a 50 percent rating as panic attacks that occur weekly or less often, flattened affect, and difficulty in establishing and maintaining effective work and social relationships were shown.  As such, the Board finds that the schedular criteria for a rating in excess of 30 percent prior to December 11, 2015, are not met.  38 C.F.R. §§ 3.400, 4.130. 

As for a rating in excess of 50 percent, and emphasizing again that such is only a guideline for making rating determinations with respect to psychiatric disabilities, the degree of occupational and social impairment as listed under the General Rating Formula selected by the VA examiner in October 2012 and December 2015 corresponds to impairment warranting even less than a 50 percent rating.  The  weight of the evidence is otherwise against a conclusion that PTSD results in more than "occupational and social impairment with reduced reliability and productivity" so as to warrant a rating in excess of 50 percent.  Support for this conclusion is found in the assessment at the most recent VA psychiatric examination that PTSD has not resulted in any significant occupational impairment during the Veteran's lifetime, and that symptoms from PTSD do not affect the Veteran's ability to adapt to change, maintain a regular work schedule, pay attention, concentrate, reason, or be otherwise be productive.  

In determining that the criteria for rating in excess of 30 percent for PTSD prior to December 11, 2015, and in excess of 50 percent from that date are not met, the Board again emphasizes that it has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant increased compensation for the psychiatric disability in question.  See supra, Mauerhan.

The undersigned also finds that additional compensation based on additional staged rating or ratings for the Veteran's PTSD is not warranted, as the Veteran's symptomatology associated with these manifestations has otherwise remained stable throughout the appeal.

The Board has considered carefully the Veteran's contentions, and notes that lay testimony is competent to describe observable symptoms.  The history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings to which the Veteran has been found to be entitled.  Moreover, the competent psychiatric evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay testimony with regard to the matters the Veteran is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue. 

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which the service-connected psychiatric disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the service connected psychiatric disability, and in evaluating this disability, all relevant symptomatology, to include those not enumerated in the rating criteria, have been considered.  See Mauerhan, supra.  Higher ratings are available but as noted above, the Veteran does not meet those criterion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F3.d 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual Unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of Unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, none of the VA examination reports have indicated that the manifestations at issue have precluded employment, and there is no evidence of record to suggest that the service-connected PTSD has rendered the Veteran unemployable.  Rather they show that the Veteran was retired for other reasons.  Therefore, a claim for TDIU is not raised and need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for PTSD prior to December 11, 2015, and in excess of 50 percent from that date; therefore, entitlement to a rating in excess of 30 percent for PTSD prior to December 11, 2015, and in excess of 50 percent from that date must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted. 

A rating in excess of 30 percent for PTSD prior to December 11, 2015, and in excess of 50 percent from that date is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


